DETAILED ACTION
This final Office action is responsive to amendments filed October 7th, 2022. Claims 1, 14, 15, and 18-20 have been amended. Claims 1-2 and 4-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by producing data from which supply chain intelligence/automated decision-making capability may be determined (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-2 and 4-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/7/22, with respect to claims 18-20 have been fully considered and are persuasive.  The objections of 7/7/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 10/7/22 have been fully considered but they are not persuasive. 
On pages 6-11 of the provided remarks, Applicant argues that the amended claims present patent eligible subject matter. Beginning on page 7 of the provided remarks, Applicant argues, regarding Step 2A Prong One analysis, that the amended claims do not recite an abstract idea. Specifically, on page 8 of the provided remarks, Applicant argues “such determined, transformed and actionable supply chain intelligence is data (i.e., a characteristic) that would be generally unavailable to the commercial ecosystem participants, as is beyond the capacity to be derived by the different entities themselves from the specifically fragmented/partitioned data (and costly and incomplete data analytics thereof) in their own possession or would be publicly available.” Examiner respectfully disagrees and asserts that the amended claims recite the terms “payment data” and “open data” in such a high level of generality such that the supply chain intelligence determined is directed to the abstract idea of commercial interactions. Additionally, the claim limitation “processing the payment data and open data to determine a metric corresponding to supply chain intelligence” is recited at a high level of generality such that the processing could be performed as an action of the human mind through the use of pen and paper. Therefore, the claims are directed to an abstract idea. Applicant’s arguments are not persuasive.
Applicant argues “the term “characteristic” would not infer computational aspects. Moreover, in certain non-limiting implementations, examples of such characteristics may include gross profit margin for a merchant, a supply chain disruption, or a service level agreement overrun.” Examiner asserts that the following examples of “characteristics” listed are directed to commercial interactions in the form of sales activity as the “characteristics” relate to the actions of a merchant. Additionally, as stated above, the claim limitation “processing the payment data and open data to determine a metric corresponding to supply chain intelligence” is recited at a high level of generality such that the processing could be performed as an action of the human mind through the use of pen and paper. Therefore, the claims are directed to an abstract idea. Applicant’s arguments are not persuasive. 
Applicant continues on page 8 of the provided remarks to argue that, “such steps are not a mere abstract concept, but rather concrete real-world problem solving steps for which, in aggregate, allow for automated decision-making capability.” Examiner respectfully disagrees and asserts that Applicant has not provided indication of which steps present “concrete real-world problem solving”. Additionally, the present claims do not contain language that “allows for automated decision-making capability” because the claims do not recite automated functionality.  The claim limitation “processing the payment data and open data to determine a metric corresponding to supply chain intelligence” is recited at a high level of generality such that the processing could be performed as an action of the human mind through the use of pen and paper. Therefore, the claims are directed to an abstract idea. Applicant’s arguments are not persuasive. 
Regarding Step 2A Prong 2, Applicant argues on page 8-9, the amended limitations of claims 1-2 and 4-20 reflect an “improvement to other technology or technical field,”.  Specifically, on page 9, Applicant argues, “the limitations of claims are used to produce data from which supply chain intelligence/automated decision making capability may be determined.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(a)(II), the courts have provided a list of examples that may be sufficient to show an improvement in existing technology. Regarding data production, the following examples apply:  Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);  Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017). The present claims do not improve a particular method of digital data compression as seen in DDR Holdings, LLC. v. Hotels.com; nor do they utilize measurement devices or techniques to generate new data as seen in Electric Power Group, LLC v. Alstom, S.A. Finally the claims do not recite a particular configuration and method of utilizing raw data from inertial sensors. The examples provided above are not analogous to the present claims. Therefore, the claims do not reflect an improvement to other technology or technical field. 
Continuing on page 9 of the provided remarks, Applicant argues, specifically regarding claim 8-10, “such automated decision-making capability includes: providing such data to a neural network (for example a sub-graph or other information extracted from both the payment data and linked external data may be provided as an input vector to a neural network); a gross profit margin for a merchant; a supply chain disruption and/or service level agreement overrun.” Examiner respectfully disagrees and asserts claim 8 recites “providing the data to a neural network”. The provision of data does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. As stated above, the following examples of “gross profit margin for a merchant” and “a supply chain disruption and/or service level agreement overrun” listed are directed to commercial interactions in the form of sales activity as the limitations relate to the actions of a merchant. Therefore, the claims do not reflect an improvement to other technology or technical field.
Continuing on page 9 of the provided remarks, Applicant argues that the amended claims “Adding Meaningful Limitations Beyond Generally the Use of A Judicial Exception”. Specifically, beginning on page 9 leading into page 10, Applicant argues that the amended limitations “apply or use the alleged abstract idea in a meaningful way and encompass more than “generally linking the use of the judicial exception to a particular technological environment.” Examiner respectfully disagrees and asserts that the amended steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Additionally, the claimed structure would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
On page 10 of the provided remarks, regarding Step 2B analysis, Applicant argues that Claims 1-2 and 4-20 recite limitations that are “not well understood, routine, conventional activity in the field.” Examiner respectfully disagrees and asserts that the present claim elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0033-0035, 0037-0038, and Figure 6. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Continuing on pages 10-11 of the provided remarks, Applicant argues that “the United States Court of Appeals for the Federal Circuit has states that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination. Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art.” Examiner respectfully disagrees and asserts that per the 2019 PEG, “when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum.” Per the Berkheimer Memorandum, the first option recites, “A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).” Citing the previous rejection, pages 6-7 cite the present application’s provided specification, specifically, “these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0033-0035, 0037-0038, and Figure 6.” Additionally, regarding the Berkheimer memo, the second option recites, “A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” Citing the previous rejection, pages 7-8, regarding the independent claims, “the above “receiving, at a server of a payment processing network, a plurality of payment records; generating a payment graph database from the payment records; extracting payment data from the payment graph database” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art.” Additionally on pages 7-8 regarding the dependent claims, “claims 2, 3 and 7-8 additionally recite “linking the payment graph database to an open database hosted on an external server”, “extracting open data from the open database”, “extracting the data from the graph database comprises using a GraphQL or SPARQL query to extract data from the graph database”, and “providing the data to a neural network” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “graph database” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05).” Therefore, Examiner has provided two options of factual support per the Berkheimer memo that various claim limitations are well-understood, routine, and conventional computer activities. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 10/7/22 have been fully considered but they are not persuasive. 
On pages 11-17 of the provided remarks, Applicant argues that the cited prior art of record does not disclose the amended claim limitations. Regarding independent claims 1, 14, and 15, Applicant argues on page 13 that cited Carstens does not disclose the amended claim limitations, specifically, “none of the various external data stored in the source data databases and sources 114 is combined with payment records not are they stored in the graph database 112. Moreover, none of the supply relations 1121, nodes 1122, and edges 1123 data as shown in the graph database (with reference to FIG 1) is combined or can even be contemplated to be combined with payment records.” Examiner respectfully disagrees and asserts that Carstens discloses per Figure 1 the Supply Relations Graph and Data Store (SRGDS) which combines the Graph Database and the Source Data Databases and Sources. Therefore, the Supply Relations Graph and Data Store (SRGDS) combines the extracted open data to the payment data. Additionally, Examiner cites Paragraph 0097 for reference to the graph database storing therein a first data set comprising supply relations data, a set of nodes, and a set of edges, wherein each node represents a company and comprises a set of attributes related to a given company. Per paragraph 0098, each edge stored in the graph database represents a directed supply relationship pointing from a first company, e.g., supplier, to a second company, e. g., customer, and directly relates items stored in the graph database. The supply relations data, per paragraph 0098, is at least in part derived from a set of source data in electronic form. This supply relations data, per paragraph 0099 is updated by the graph database and comprises supplier/customer pairs. This pairing capability of the graph database is analogous to Figure 4 and Paragraph 0066 of the provided specification as well as the amended claim language. Applicant’s arguments are not persuasive.
Continuing on pages 13-14 of the provided remarks, Applicant argues, “such a combination cannot even be contemplated in Carstens because the graph database of Carstens is not a payment graph database.” Per specification paragraph 0061, “The payment graph database 154 is an RDF store, designed for the storage and retrieval of RDF data, thereby enabling efficient querying of a graph-based data set (for example using (SPARQL, GraphQL, HypergraphQL or the like). Supply chain information may be extracted from the payment graph database 154, for example using a SPARQL, GraphQL, HypergraphQL query or the like, to produce data from which supply chain intelligence 156 can be determined.” The graph database of Carstens contains per cited paragraph 0026 “the graph database is a Resource Description Framework (RDF) database and supply relations data is stored in a RDF triple format and is used to populate the graph database”. Therefore, the graph database of Carstens is analogous to the payment graph database in the amended claims. Applicant’s arguments are not persuasive. 

Applicant continues on page 14 of the provided remarks, to argue that “Carstens neither teaches not suggests, at least, extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database; and processing the payment data and open data to determine a characteristic corresponding to supply chain intelligence,” as recited in claim 1.” Examiner respectfully disagrees and asserts per cited Carstens portions above that the cited reference discloses “extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database.” Additionally, as disclosed in paragraph 0084 of Carstens the SRRM identifying entities, entity relationships, and supply chain risks and associate risks with particular entities and score the identified risks to generate a supply chain risk graph for communicating over a network to one or more connected remote access devices operated by authorized users. Examiner asserts the “score the identified risks” is analogous to the “metric corresponding to supply chain intelligence” of the amended independent claims. Therefore, the 35 USC 103 rejection has been maintained. Applicant’s arguments are not persuasive. 
Continuing on pages 14-15 of the provided remarks, Applicant argues that secondary reference Hosny “does not contemplate (and therefore cannot teach or suggest) combining the extracted open data and payment data together in the payment graph database. Accordingly, Applicant respectfully submits that Hosny, like Carstens, neither teaches nor suggests, at least, extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database; and processing the payment data and open data to determine a characteristic corresponding to supply chain intelligence,” as recited in claim 1.” In reference to the above paragraph, Examiner cites primary reference Carstens to address the amended claim limitations of claim 1.
On pages 15-16 of the provided remarks, Applicant argues that as claims 8 and 18 depends from claim 1, tertiary reference Duncan does not disclose the above-recited features in claim 1. Specifically, Applicant argues, Duncan “does not contemplate (and therefore cannot teach or suggest) combining the extracted open data and payment data together in the payment graph database. Accordingly, Applicant respectfully submits that Duncan, like Carstens and Hosny, neither teaches nor suggests, at least, extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database; and processing the payment data and open data to determine a characteristic corresponding to supply chain intelligence,” as recited in claim 1.” In reference to the above paragraph, Examiner cites primary reference Carstens to address the amended claim limitations of claim 1. 
On pages 16-17 of the provided remarks, Applicant argues that as claims 9 and 19 depends from claim 1, reference Hoffman does not disclose the above-recited features in claim 1. Specifically, Applicant argues, Hoffman “does not contemplate (and therefore cannot teach or suggest) combining the extracted open data and payment data together in the payment graph database. Accordingly, Applicant respectfully submits that Duncan, like Carstens and Hosny, neither teaches nor suggests, at least, extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database; and processing the payment data and open data to determine a characteristic corresponding to supply chain intelligence,” as recited in claim 1.” In reference to the above paragraph, Examiner cites primary reference Carstens to address the amended claim limitations of claim 1.
On pages 17-18 of the provided remarks, Applicant argues that as claims 12-13 depend from claim 1, reference Call does not disclose the above-recited features in claim 1. Specifically, Applicant argues, Call “does not contemplate (and therefore cannot teach or suggest) combining the extracted open data and payment data together in the payment graph database. Accordingly, Applicant respectfully submits that Duncan, like Carstens and Hosny, neither teaches nor suggests, at least, extracting open data from an open database and combining the extracted open data to the payment data in the payment graph database; and processing the payment data and open data to determine a characteristic corresponding to supply chain intelligence,” as recited in claim 1.” In reference to the above paragraph, Examiner cites primary reference Carstens to address the amended claim limitations of claim 1. 

Claim Objections
Claims 2 and 16 objected to because of the following informalities:  the limitation recites "linking the payment graph database to the open database hosted on an external server" however, the term "the open database" lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 & 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 14 (memory), and 15 (system) and dependent claims 2, 4-13, and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 14 is directed to a memory (i.e. manufacture), and claim 15 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward providing supply chain intelligence, comprising: receiving, at a server of a payment processing network, a plurality of payment records, wherein each payment record results from an account holder tendering payment to a merchant for a product/service to authorize a transfer of funds from an issuer account to an acquirer account using an account identifier, wherein each payment record comprises resource description framework (RDF) data, and each payment record comprises product/service information identifying the product/service; generating a payment graph database from the payment records; extracting payment data from the payment graph database; combining external data with the payment records to the payment data in the payment graph database to form open data; and processing the payment data and the open data to determine a characteristic corresponding to supply chain intelligence (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are processing data to determine supply chain intelligence, which is commercial interactions in the form of sales activity. The Applicant’s claimed limitations are determining supply chain intelligence, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are combining external data with payment records to the payment data to form open data and determine supply chain intelligence, which is a function of the human mind in the form of judgement and evaluation. The Applicant’s claimed limitations are determining supply chain intelligence, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, at a server of a payment processing network, a plurality of payment records; generating a payment graph database from the payment records; extracting payment data from the payment graph database” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer; a server of a payment processing network; a payment graph database; an open database hosted on an external server; A non-transitory, machine readable medium for configuring a computer to implement a method; A computing system configured to perform a method; graph database” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2, 4-13, and 16-20 further narrow the abstract idea and dependent claims 2, 7-8, and 16-17 additionally recite “linking the payment graph database to the open database hosted on an external server”, “extracting the data from the graph database comprises using a GraphQL or SPARQL query to extract data from the graph database”, and “providing the data to a neural network” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “graph database” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “computer; a server of a payment processing network; a payment graph database; an open database hosted on an external server; A non-transitory, machine readable medium for configuring a computer to implement a method; A computing system configured to perform a method” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-2 & 4-13; non-transitory computer-readable medium claim 14; and System claims 15-20 recite “computer; a server of a payment processing network; a payment graph database; an open database hosted on an external server; A non-transitory, machine readable medium for configuring a computer to implement a method; A computing system configured to perform a method; graph database”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0033-0035, 0037-0038, and Figure 6. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, at a server of a payment processing network, a plurality of payment records; generating a payment graph database from the payment records; extracting payment data from the payment graph database” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2, 4-13, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 7-8, 16-17 additionally recite “linking the payment graph database to the open database hosted on an external server”, “extracting open data from the open database”, “extracting the data from the graph database comprises using a GraphQL or SPARQL query to extract data from the graph database”, and “providing the data to a neural network” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “graph database” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S 2018/0197128 A1) in view of Hosny (U.S 2017/0109675 A1).
Claims 1, 14, and 15
Regarding Claim 1, Carstens discloses the following:
A method, comprising [see at least Paragraph 0028 for reference to the present invention providing a computer-implemented method for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities; Figure 1 and related text regarding the system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities; Figure 2 and related text regarding the second embodiment of the present invention; Figures 3 and 4 and related text regarding the process for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities] 
receiving, at a server of a payment processing network, a plurality of payment records [see at least Paragraph 0027 for reference to the set of source data received by the system comprising one or more of: an indexed search; a news archive; a news feed; structured data sets; unstructured data sets; social media content; regulatory filings Bills of lading; Customs forms / data; Procurement data bases; and Enterprise Resource Planning ( ERP ) systems; Paragraph 0085 for reference to the SSRM receiving source data from a variety of supply chain risk data sources, including one or more of news media archive, news feed (s), structured data, unstructured data, indexed search data, social media, governmental or regulatory filings source, BOLs, and/or Enterprise Resource Planning or Management data, and customs data and procurement (e.g., internal Customer Resource Manager or Enterprise Resource data); Figure 1 and related text regarding the system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities] 
each payment record comprises resource description framework (RDF) data [see at least Paragraph 0029 for reference to the graph database is a Resource Description Framework (RDF) data base and supply relations data is stored in a RDF triple format and is used to populate the graph database; Paragraph 0099 for reference to the graph database being adapted for use with SPARQL query language and being Resource Description Framework (RDF) data with supply relations data stored in a RDF triple formation and for use in populating the graph database] 
generating a payment graph database from the payment records [see at least Paragraph 0055 for reference to the system developing a graph database with source data and the analysis of supply relations between companies is based on a graph database; Paragraph 0066 for reference to the database being used to store extracted data from the RDF store; Figure 1 and related text regarding item 112 ‘graph database’]
extracting payment data from the payment graph database [see at least Paragraph 0055 for reference to the supplier/customer pairs being extracted automatically from data; Paragraph 0061 for reference to data being stored in a RDF triple store from which the system extracts a subset or to populate the graph database using SPARQL queries; Figure 3 and related text regarding item 322 ‘Identify and extract supply relations data from the set of source data’; Figure 4 and related text regarding item 402 ‘Identify and extract supply relations data from a set of source data’] 
combining external data with the payment records to the payment data in the payment graph database to form open data [see at least Paragraph 0083 for reference to SRGD store may be in any suitable form to deliver and receive data to/from SRSSA engine 119 and in the example shown includes graph database and Source Data Databases and Source, which is represented as a news / media and other content analytics system for information extraction system adapted to automatically process and “read” news stories and content from news, governmental filings, blogs, and other credible media sources, represented; Paragraph 0098 for reference to the graph database storing a first data set comprising supply relations data, a set of nodes, and a set of edges, wherein each node represents a company and comprises a set of attributes related to a given company; Paragraph 0099 for reference to each edge representing a directed supply relationship pointing from a first company, e.g., supplier, to a second company, e.g., customer, and directly relates items stored in the graph database; Paragraph 0099 for reference to extracted supply relations data comprising supplier/customer pairs; Paragraph 0101 for reference to the SRGD Store automatically identifying and extracting supply relations data from the set of source data to store the extracted supply relations data in the graph database; Figure 1 and related text regarding item 110 ‘SRGD Store’ and item 112 ‘graph database’; Figure 3 and related text regarding item 322 ‘Identify and extract supply relations data from the set of source data’; Figure 4 and related text regarding item 402 and 403 ‘Identify and extract supply relations data from a set of source data’]
processing the payment data and the open data to determine a metric corresponding to supply chain intelligence [see at least Paragraph 0084 for reference to the SRRM identifying entities, entity relationships, and supply chain risks and associate risks with particular entities and score the identified risks to generate a supply chain risk graph for communicating over a network to one or more connected remote access devices operated by authorized users; Paragraph 0098 for reference to the supply graph generator being adapted to access the supply relations data and the set of scores stored in the graph database and generate for presentation at a remote user computing device, e. g., user operating remote access device having a display, a directed graph, e. g., via Directed Graph Interface, comprising a plurality of interconnected nodes and edges representing a network of supply chain related entities]
While Carstens discloses the limitations above, it does not disclose each payment record results from an account holder tendering payment to a merchant for a product/service to authorize a transfer of funds from an issuer account to an acquirer account using an account identifier wherein each payment record comprises product/service information identifying the product/service. 
However, Hosny discloses the following:
A computer implemented method of providing supply chain intelligence, comprising [see at least Paragraph 0044 for reference to the described embodiments providing a method of identifying a supply network formed of users of a payment processing network and monitoring for potential abnormalities and/or problems in the supply chains of the supply network; Figure 3 and related text regarding the method for detecting and monitoring supply networks] 
receiving, at a server of a payment processing network, a plurality of payment records [see at least Paragraph 0069 for reference to the method acquiring (gathering, collecting, receiving, or the like) payment trans action data from a payment processing network in relation to payment transactions processed by the payment processing network; Figure 3 and related text regarding item 305 ‘Acquire payment transaction data from a payment processing network in relation to payment transactions’] 
each payment record results from an account holder tendering payment to a merchant for a product/service to authorize a transfer of funds from an issuer account to an acquirer account using an account identifier [see at least Paragraph 0052 for reference to the payment processing network facilitates payment transactions between the merchants and suppliers, and in particular, facilitates authorization, clearing, and settlement of such transactions; Paragraph 0070 for reference to the acquired payment transaction data include various types of data describing the payment transactions including local date and time of the transaction, Acquirer ID, Issuer ID, Acceptor ID, merchants and/or supplier's address and/ or location (e.g., GPS coordinates), SKU describing the type of goods/services exchanged during the payment transaction, currency of the transaction, and/or other data that may be helpful in determining behavior patterns based one the conducted payment transactions]
each payment record comprises product/service information identifying the product/service [see at least Paragraph 0052 for reference to system enabling the authorization, clearing, and settlement of the payment transactions by gathering data such as the Stock Keeping Unit (SKU) description identifying items in the transaction; Paragraph 0070 for reference to the acquired payment transaction data including the SKU describing the type of goods/services exchanged during the payment transaction] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the source data of Carstens to include the payment record data for transactions of Hosny. Doing so would enable the monitoring of supply networks for potential problems and notifying merchants that may become affected by such problems about the potential problems, as stated by Hosny (Paragraph 0018). 

Regarding claims 14 and 15, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 14, Carstens teaches a non-transitory computer-readable storage medium for configuring a computer to implement a method [Paragraph 0083]. Regarding claim 15, Carstens teaches a computer system configured to perform a method [Paragraph 0083 & Figure 1]. Therefore, claims 14 and 15 are rejected as being unpatentable over the combination of Carstens and Hosny.
Claims 2 and 16
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 2, Carstens discloses the following:
linking the payment graph database to the open database hosted on an external server [see at least Paragraph 0083 for reference to the Supply Relations Risk Modeling System comprising a Supply Relations Graph and Data Store and Supply Relations Server and Search and Analytics Engine; Paragraph 0083 for reference to the SRGD store being able to deliver and receive data to/from the SRSSA engine; Paragraph 0083 for reference to the SRSSA being in electrical communication with the SRGD store over one or more or a combination of Internet, Ethernet, fiber optic, etc; Figure 1 and related text regarding the Supply Relations Graph and Data Store (SRGDS) which links the Graph Database and the Source Data Databases and Sources] 
Regarding claim 16, the claims recite limitations already addressed by the rejection of claim 2.
Claim 4
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 4, Carstens discloses the following:
the open data comprises at least one of: weather data; transportation disruption data; sentiment analysis data; and maintenance data [see at least Paragraph 0021 for reference to the present invention being used as a component for event extraction application for detecting supply chain disruptions (E.g. floods, explosions); Paragraph 0083 for reference to SRGD store may be in any suitable form to deliver and receive data to / from SRSSA engine 119 and in the example shown includes graph database and Source Data Databases and Source, which is represented as a news / media and other content analytics system for information extraction system adapted to automatically process and “read” news stories and content from news, governmental filings, blogs, and other credible media sources, represented; Paragraph 0101 for reference to the SRSSA comprising a machine learning module and being further adapted to automatically identify and extract supply relations data based on the following model: a) identify company names appearing in a document; b) parse documents into word sentences; c) identify and select candidate word sentences that contain two company names and a predefined relation-indicating pattern; and d) label company names appearing in the candidate word sentences as one of supplier, customer or neither]
Claim 5
While the combination of Carstens and Hosny disclose the limitations above, Carstens does not disclose identifying supply chains comprising a sequence of transactions between sequential merchants comprising the same product/service information.
Regarding Claim 5, Hosny discloses the following:
identifying supply chains comprising a sequence of transactions between sequential merchants comprising the same product/service information [see at least Paragraph 0016 for reference to a supply chain is typically a plurality of supplier merchants arranged sequentially, with each supplier merchant supplying its products to the next downstream supplier merchant in the supply chain in which a given single supplier merchant may supply the same product (type of goods) to a plurality of merchants and/or supplier merchants downstream a supply chain; Paragraph 0078 for reference to data useful in determining potential connections in the supply chain including distance between merchants buying goods of the same type or suppliers supplying goods of the same type of goods (e.g., determined based on their respective locations and SKU descriptors associated with the corresponding payment transactions); Figure 3 and related text regarding item 310 ‘Analyse payment transaction data detect/update a supply network comprising one or more supply chains, each comprising a plurality of supplers downstream to a respective merchant’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to method of Carstens to include the identification of supply chains of Hosny. Doing so would enable the monitoring of supply networks for potential problems and notifying merchants that may become affected by such problems about the potential problems, as stated by Hosny (Paragraph 0018).
Claim 6
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 6, Carstens discloses the following:
a schema of the payment records is selected to be consistent with a schema defined in the open database, so that data hosted in the open database can be related to data in the payment graph database [see at least Paragraph 0055 for reference to the system developing a graph database with source data and the analysis of supply relations between companies is based on a graph database; Paragraph 0085 for reference to the invention may optionally employ other technologies, such as translators, character recognition, and voice recognition, to convert content received in one form into another form for processing by the SRGD store; Paragraph 0098 for reference to supply relations data being derived from a set of source data in electronic form and at least in one manner represents textual content comprising potential relation; Figure 1 and related text regarding the system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities] 
Claims 7 and 17
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 7, Carstens discloses the following:
extracting the data from the graph database comprises using a GraphQL or SPARQL query to extract data from the graph database [see at least Paragraph 0061 for reference to data being stored in a RDF triple store from which the system extracts a subset or to populate the graph database using SPARQL queries; Paragraph 0107 for reference to the graph database using on of Cypher Query Language or SPARQL query language] 
Regarding claim 17, the claims recite limitations already addressed by the rejection of claim 7.
Claims 10 and 20
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 10, Carstens discloses the following:
the characteristic comprises a supply chain disruption and/or a service level agreement overrun [see at least Paragraph 0016 for reference to the supply chain graph being used to identify peers of a company within the supply chain that are not particularly relevant, but that are also exposed to certain risks and thus increase the potential for supply chain disruptions; Paragraph 0021 for reference to the present invention being used as a component for event extraction application for detecting supply chain disruptions (e.g., floods, explosions)] 
Regarding claim 20, the claims recite limitations already addressed by the rejection of claim 10.
Claim 11
While the combination of Carstens and Hosny disclose the limitations above, Carstens does not disclose the payment record comprising a payment amount.
Regarding Claim 11, Hosny discloses the following:
the payment record comprises a payment amount [see at least Paragraph 0052 for reference to the payment processing network gathering various data in relation to the payment transactions including transaction amount; Paragraph 0061 for reference to the monitoring and notification system analyzing the payment transaction data to determine and monitor velocities for the supply chains of the supply network in which velocity may represent a sum of the normal transaction count or transaction amounts for a given merchant or between two directly connected merchants for a given period of time] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the source data of Carstens to include the payment record data including transaction amount of Hosny. Doing so would enable the monitoring of supply networks for potential problems and notifying merchants that may become affected by such problems about the potential problems, as stated by Hosny (Paragraph 0018).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S 2018/0197128 A1) in view of Hosny (U.S 2017/0109675 A1), as applied in claim 1 and 15, in view of Duncan (WO 2016/053183 A1).
Claims 8 and 18
While the combination of Carstens and Hosny disclose the limitations above, regarding Claim 8, Carstens discloses the following:
processing the data to determine the characteristic comprises providing the data to a neural network [see at least Paragraph 0088 for reference to the SRGD including a training or machine learning module to derive insight from a broad corpus of risk related data, news, and other content; Paragraph 0101 for reference to the SRSSA comprising a machine learning module and being further adapted to automatically identify and extract supply relations data based on the following model: a) identify company names appearing in a document; b) parse documents into word sentences; c) identify and select candidate word sentences that contain two company names and a predefined relation-indicating pattern; and d) label company names appearing in the candidate word sentences as one of supplier, customer or neither; Figure 1 and related text regarding item 126 ‘machine learning module’; Figure 2 and related text regarding item 205 ‘Machine Learning’] 
While Carstens discloses the limitations above, it does not disclose processing the data to determine the supply chain intelligence comprises providing the data to a neural network. 
However, Duncan discloses the following:
processing the data to determine the characteristic comprises providing the data to a neural network [see at least Page 8 lines 8-11 for reference to the system performing supply chain optimization using tools such as neural networks, decision trees, etc.; Page 27 lines 22-34 and Page 29 lines 1-5 for reference to the systems use of neural networks to rank the relevance of the input variable to the output variable (the business objective)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the processing of data to determine supply chain intelligence of Carstens to include the neural network of Duncan. Neural networks can analyze imprecise, incomplete, and complex information, and find important patterns from this information, patterns generally so complicated that they are not easily detected by humans or by other types of computer-based analysis, as stated by Duncan (Page 48 lines 5-8).

Regarding claim 18, the claims recite limitations already addressed by the rejection of claim 8.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S 2018/0197128 A1) in view of Hosny (U.S 2017/0109675 A1), as applied in claim 1 and 15, in view of Hoffman (U.S 2003/0078819 A1) .
Claims 9 and 19
While the combination of Carstens and Hosny disclose the limitations above, they do not disclose the supply chain intelligence comprising a gross margin for a merchant.
Regarding Claim 9, Hoffman discloses the following:
the characteristic comprises a gross profit margin for a merchant [see at least Paragraph 0292 for reference to the system allowing retailer management to evaluate the success of past marketing programs by comparing actual sales to forecast and reviewing Gross Profit Margin analyses of programs; Paragraph 0337 for reference to sales forecast accuracy reports and post promotion analysis being in a form that allows for gross profit analysis to be developed] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the supply chain intelligence of Carstens to include the gross profit margin of Hoffman. Doing so would allow participants in a supply chain for an enterprise or collection of enterprises to function as an integrated system and present a model that is able to responsive and efficient, based on electronic access to critical information that is available when needed at various points throughout the Supply Chain, as stated by Hoffman (Paragraph 0249).

Regarding claim 19, the claims recite limitations already addressed by the rejection of claim 9.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S 2018/0197128 A1) in view of Hosny (U.S 2017/0109675 A1), as applied in claim 1, in view of Call (U.S 2002/0161745 A1).
Claim 12
While the combination of Carstens and Hosny disclose the limitations above, they do not disclose the product/service information comprising a global trade item number.
Regarding Claim 12, Call discloses the following:
the product/service information comprises a global trade item number [see at least Paragraph 0135 for reference to the coding systems used being subsumed into the 14 decimal digit universal product code called the “Global Trade Item Number” or “GTIN”; Paragraph 0231 for reference to the manufacture designating each of different products it sells using a Global Trade Item Number, a numerical code which is prefixed by the assigned company prefix value and ends with a type identifier number assigned by the manufacture] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the product/service information of Hosny to include the global trade item number of Call. Using that format permits any of the earlier codes to be represented in a standard 14 digit format, as stated by Call (Paragraph 0135). 
Claim 13
While the combination of Carstens and Hosny disclose the limitations above, they do not disclose the product/service information comprising a URI indicating the product/service.
Regarding Claim 13, Call discloses the following:
the product/service information comprises a URI indicating the product/service [see at least Paragraph 0009 for reference to the request message containing a Universal Resource Identifier (URI) which includes the target product code domain name character string and which identifies the specific resource requested; Paragraph 0226 for reference to the web services being identified and invoked using URIs and if that URI includes a domain name which specifies a product code or a company code as contemplated by the present invention, Web services which relate to or support products identified by product codes can be identified by URIs which incorporate product code domain names, and Web services which are offered by manufacturers of those products can be identified by URIs; Figure 11 and related text regarding item 1115 ‘Online sales server derives URI’s of product information using domain names derived from product codes’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the product/service information of Hosny to include the URI of Call. By assigning URIS to Web Services in accordance with a standard naming convention (in the same way different kinds of product and company information files were named in the foregoing examples), a manufacturer can readily make needed services directly available to customers others in its supply chain, as stated by Call (Paragraph 0226).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2013/0262331 A1
Fischer, Randal B.
SUPERVISED SUPPLY NETWORK WITH COMPUTED INTEGRITY RATINGS AND CERTIFICATIONS
US 2016/0203327 A1
Akkiraju et al.
EDGE ACCESS CONTROL IN QUERYING FACTS STORED IN GRAPH DATABASES


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683